—Order, Supreme Court, Bronx County (Lucindo Suarez, J.), entered October 8, 1998, which, inter alia, denied plaintiffs motion to set aside the jury verdict in this personal injury action, unanimously affirmed, without costs.
The jury verdict was not against the weight of the evidence (see, Pena v New York City Tr. Auth., 185 AD2d 794), and, accordingly, plaintiffs motion to set it aside was properly denied. There was ample basis for the jury to conclude fairly that, although plaintiff had been in a serious accident and was unable to work for a time, he was not deserving of an award for pain and suffering. Plaintiffs claim of inconsistency of the verdict is unpreserved (Grzesiak v General Elec. Co., 68 NY2d 937). Concur — Sullivan, J. P., Nardelli, Mazzarelli, Wallach and Friedman, JJ.